[Cite as State v. Evans, 2012-Ohio-5485.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       26483

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
KIMBERLY S. EVANS                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   CR 2012 02 0506

                                 DECISION AND JOURNAL ENTRY

Dated: November 28, 2012



        DICKINSON, Judge.

                                            INTRODUCTION

        {¶1}     Officers arrested Kimberly Evans after finding drugs on her and in the car in

which she was riding. Ms. Evans moved to suppress the evidence, arguing that the seizure of the

car and of her person were unlawful. Following a hearing, the trial court granted her motion.

The State has appealed, arguing that the court’s findings of fact are not supported by competent,

credible evidence.      We affirm because the court was entitled to not believe the officers’

testimony regarding when they asked the driver of the car for permission to search it.

                                            BACKGROUND

        {¶2}     According to Officer Jeffrey Woolley, he was on patrol one evening when he

pulled into a gas station where there had been recent drug arrests. As he drove into the station,

he saw a car backing up. He drove behind the car and watched it pull onto the road without
                                                 2


using a turn signal. Believing that a driver must use a turn signal while exiting a gas station,

Officer Woolley initiated a traffic stop.

       {¶3}    Officer Woolley testified that he approached the driver’s side of the car and began

speaking with the driver. He asked for the driver’s license and proof of insurance and also

whether there was anything illegal in the car. When the driver replied that there was nothing

illegal in the car, Officer Woolley asked if he could check for himself. The driver said that he

could, so he asked the driver to step out. He patted the driver down and escorted him to his

cruiser. At the cruiser, he gave his partner, Officer Walter Morris, the driver’s information so

Officer Morris could check if his license was valid. For safety reasons, he placed the driver in

the back of the cruiser and then returned to the stopped car.

       {¶4}    Officer Woolley testified that, when he returned to the car, he told the passengers,

one of whom was Ms. Evans, that he needed them to exit the car while he searched it. He told

them where to stand and then searched the car. Under the rear passenger seat he found a bag that

contained a needle and a spoon with residue on it. He also found a wallet that contained a small

amount of heroin.

       {¶5}    Officer Morris testified that, after Officer Woolley found drugs in the car, he

advised Ms. Evans of her Miranda rights and began questioning her. Ms. Evans told him that the

items that Officer Woolley found in the car were hers. She also told him that she had a bag of

crack inside her bra and removed it for him. She further told him that she had other drugs

concealed on her person, which a female officer later retrieved.

       {¶6}    The trial court determined that, regardless of whether the driver of the car had to

use a turn signal before exiting the gas station, Officer Woolley’s belief was reasonable and gave

him reasonable suspicion to initiate a traffic stop. It found, however, that Officer Woolley did
                                                 3


not ask the driver of the car whether he could search it until after “the officers had determined

that the driver had a valid registration and no outstanding warrants[.]” It concluded that, at that

point in the encounter, the officers, who had “no objective basis to believe that the driver had

committed or was about to commit a criminal offense,” should have issued a citation for failure

to use a turn signal or told the driver and passengers that they were free to leave. Because the

officers “lacked authority to detain the driver and occupants further” and did not specifically tell

them that they were free to leave before questioning Ms. Evans, the court granted her motion to

suppress.

                                    MOTION TO SUPPRESS

       {¶7}    The State’s assignment of error is that the trial court incorrectly granted Ms.

Evans’s motion to suppress. A motion to suppress evidence presents a mixed question of law

and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. Generally, a reviewing

court “must accept the trial court’s findings of fact if they are supported by competent, credible

evidence.” Id. But see State v. Metcalf, 9th Dist. No. 23600, 2007-Ohio-4001, ¶ 14 (Dickinson,

J., concurring). The reviewing court “must then independently determine, without deference to

the conclusion of the trial court, whether the facts satisfy the applicable legal standard.”

Burnside, 2003-Ohio-5372, at ¶ 8.

       {¶8}    The State has argued that the trial court’s findings of fact were not supported by

competent, credible evidence. It has noted that Officer Woolley testified that he asked whether

he could search the car immediately after he asked for the driver’s license and proof of insurance

and “[l]ess than a minute” after stopping the car. It has also noted that Officer Morris testified

that, when Officer Woolley returned to the cruiser to check the validity of the driver’s license, he

told him that the driver had already given consent to search the car. The State has argued that
                                                  4


there was no testimony or other evidence to support the court’s finding that Officer Woolley did

not ask to search the car until he had completed his investigation of the failure-to-use-a-turn-

signal offense.

       {¶9}       The Ohio Supreme Court has held that, “[t]o suppress evidence obtained pursuant

to a warrantless search or seizure, the defendant must (1) demonstrate the lack of a warrant, and

(2) raise the grounds upon which the validity of the search or seizure is challenged in such a

manner as to give the prosecutor notice of the basis for the challenge.” City of Xenia v. Wallace,

37 Ohio St. 3d 216, paragraph one of the syllabus (1988). “Once a defendant has demonstrated a

warrantless search or seizure and adequately clarified that the ground upon which he challenges

its legality is lack of probable cause, the prosecutor bears the burden of proof, including the

burden of going forward with evidence, on the issue of whether probable cause existed for the

search or seizure.” Id. at paragraph two of the syllabus; see State v. Cullers, 119 Ohio App. 3d

355, 360 (2d Dist. 1997) (explaining that the State also has the burden of proving that an officer

had reasonable suspicion of criminal activity); State v. Fausnaugh, 4th Dist. No. 1778, 1992 WL

91647, *2 (Apr. 30, 1992) (same). “‘Burden of proof’ encompasses two aspects: the burden of

going forward with evidence (or burden of production) and the burden of persuasion.” City of

Xenia, 37 Ohio St. 3d at 219.

       {¶10} Ms. Evans met her initial burden under City of Xenia. There is no dispute that the

officers did not have a warrant to stop the car, and Ms. Evans argued in her motion to suppress

that a police officer “may not continue [a] detention for reasons unrelated to the initial purpose of

the stop, unless he discovers additional specific and articulable facts that give rise to a reasonable

suspicion of criminal activity.” The State, therefore, had the burden of demonstrating that the

officers’ seizure of the car and its occupants, their search of the car, and their subsequent
                                                 5


questioning of Ms. Evans were consensual or supported by probable cause or a reasonable

suspicion of criminal activity. City of Xenia v. Wallace, 37 Ohio St. 3d 216, paragraph two of

the syllabus.

        {¶11} Although Officer Woolley testified that he asked the driver of the car for

permission to search it before he completed his investigation of the turn-signal offense, the trial

court was not required to believe him. According to the Ohio Supreme Court, a trier of fact is

“not required to accept the testimony of [a] . . . witness simply because it was uncontradicted,

unimpeached and unchallenged.” Ace Steel Baling Inc. v. Porterfield, 19 Ohio St. 2d 137, 138

(1969). “The trier of facts always has the duty, in the first instance, to weigh the evidence

presented and has the right to accept or reject it.” Id.; Bradley v. Cage, 9th Dist. No. 20713,

2002 WL 274638, *2 (Feb. 27, 2002).

        {¶12} The trial court did not specifically note in its journal entry that it had found

Officer Woolley not credible regarding the timing of his request for permission to search the car.

Under Rule 12(F) of the Ohio Rules of Criminal Procedure, “[if] factual issues are involved in

determining a [pretrial] motion, the court shall state its essential findings on the record.” The

Ohio Supreme Court has held, however, that to preserve error under Criminal Rule 12(F), a party

must have requested factual findings. State v. Eley, 77 Ohio St. 3d 174, 179 (1996), superseded

by constitutional amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89, 103 n.4 (1997).

In this case, the State did not request that the court state its findings of fact regarding the

officers’ credibility.

        {¶13} It is apparent from the trial court’s decision that it did not find the evidence that

the State offered to prove that the driver of the car gave permission to search it while it was

being detained for the claimed traffic violation credible. In the absence of credible evidence
                                                 6


establishing that the driver gave permission to search his car while the officers were investigating

the traffic offense, the court correctly granted Ms. Evans’s motion to suppress.           State v.

Robinette, 80 Ohio St. 3d 234, paragraphs one and three of the syllabus (1997). The State’s

assignment of error is overruled.

                                          CONCLUSION

       {¶14} The trial court was allowed to disbelieve Officer Woolley’s testimony regarding

when he asked for permission to search the car. The judgment of the Summit County Common

Pleas Court is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT
                                        7




MOORE, P. J.
BELFANCE, J.
CONCUR.


APPEARANCES:

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellant.

THOMAS M. DICAUDO, Attorney at Law, for Appellee.